Citation Nr: 0816356	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 30 
percent bilateral pes planus.



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, December 2005, June 2006, 
and June 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2004, the RO held that the veteran's service-connected 
bilateral pes planus warranted a disability rating of 10 
percent.  At that time, the RO also held that service 
connection was not warranted for a lumbar spine disability, 
on a direct basis.  By means of a December 2005 rating 
action, the RO awarded service connection for PTSD and 
assigned an initial disability rating of 30 percent.  In 
June 2006, the RO held that the veteran's pes planus 
warranted a disability rating of 30 percent.  At that time, 
the RO also continued the previously assigned 30 percent 
disability rating for the veteran's PTSD.  In June 2007, the 
RO held that the veteran's PTSD did not warrant a disability 
rating in excess of 30 percent and that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for a lumbar spine 
disability, on a secondary basis.  The Board notes that the 
veteran had perfected his appeal with regard to the matter of 
entitlement to service connection for a lumbar spine disorder 
in October 2005.  Accordingly, the matter appropriately 
before the Board is that of entitlement to service connection 
for a lumbar spine disorder, on a direct and secondary basis. 

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by hypervigilance, 
intrusive memories, social isolation, depressed mood, sleep 
impairment, night sweats, and irritability.

2.  The veteran's service-connected bilateral pes planus is 
not productive of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement or 
severe spasm of the tendo Achilles on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5107(b)  (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

2.   The criteria for entitlement to a disability rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2002, January 2004, May 2004, May 
2005, March 2006, and November 2006 letters, with respect to 
the claims of entitlement to service connection and increased 
disability ratings.  The March 2006 and November 2006 letters 
also indicated that in determining a disability rating, the 
RO considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claims regarding the veteran's service-connected PTSD 
disability, the instant appeal originates from the grant of 
service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2002, January 2004, May 2004, May 2005, March 
2006, and November 2006 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial disability rating in excess of 
30 percent for PTSD and entitlement to a disability rating in 
excess of 30 percent for pes planus, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2002, January 
2004, May 2004, and May 2005, prior to the adjudication of 
the matters in May 2004 and December 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2002, January 2004, May 2004, May 2005, March 
2006, and November 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2003, January 2004, February 2004, June 2004, October 
2005, and December 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.






Analysis

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

PTSD

The veteran has alleged entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
post-traumatic stress disorder (PTSD).  His PTSD has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2007) is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2007).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As noted, the veteran's service-connected PTSD has been 
assigned an initial disability rating of 30 percent.  The 
medical evidence is comprised of two VA examination reports 
and VA treatment records.  The competent evidence of record 
indicates that the veteran primarily suffers from PTSD 
symptoms consisting of some hypervigilance, intrusive 
memories, social isolation, depressed mood, sleep impairment, 
night sweats, and irritability.  All of these manifestations 
are consistent with the assignment of a 30 percent evaluation 
for PTSD.

Upon VA examinations in October 2005 and December 2006, the 
veteran was oriented in all three spheres.  His mood was 
depressed and his affect was congruent to his mood.  There 
was no evidence of impairment in thought processes, memory, 
communication, or judgment.  There was also no evidence of 
delusions, hallucinations, obsessions, loosening of 
associations, paranoia, or compulsive/ritualistic behavior.  
He denied any suicidal or homicidal ideation.  Both the 
examiners noted that he was capable of maintaining his 
personal hygiene and at most he was only occasionally 
impaired from engaging in all activities of basic living.  
The  October 2005 VA examiner assigned a GAF score of 60 and 
the December 2006 VA examiner assigned a GAF sore of 55.  The 
December 2006 examiner noted that the veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships; however, he was able to maintain a family role 
functioning.  He opined that the veteran's prognosis, from a 
psychiatric perspective, was good.  

In order to warrant a 50 percent evaluation, the criteria 
listed above are for consideration.  It is clear from the 
pertinent evidence of record that nearly none of those 
manifestations for 50 percent were shown.  Neither of the 
aforementioned VA examination reports have documented 
symptoms consistent with circumstantial, circumlocutory, or 
stereotyped speech; any panic attacks, any impairment of 
long-term memory or difficulty in understanding complex 
commands; impaired judgment or abstract thinking; or any 
disturbances of motivation and mood greater than that already 
contemplated by the criteria for a 30 percent evaluation for 
PTSD.

With respect to work and social relationships, the evidence 
of record demonstrates that he has maintained a marriage for 
approximately 10 years with the same woman.  Additionally, 
while it has been determined that he has impediments to 
employment and social relationships, the record indicates 
that he suffers form multiple physical and mental ailments 
for which service connection is not in effect.  In this 
respect, the veteran has been diagnosed as having a lumbar 
spine disability, a bilateral knee disorder, polysubtance 
abuse, maladaptive traits, dysthymia, and a bipolar disorder.

The Board has also considered the October 2005 VA examiners' 
assignment of GAF score of 60 and the December 2006 VA 
examiners' assignment of GAF score of 55.  According to DSM-
IV, GAF scores ranging between 51 and 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  It is clear, however, 
that the actual documented manifestations of the veteran's 
psychiatric condition do not include circumstantial speech or 
panic attacks.  The Board acknowledges that VA treatment 
records dated prior to the October 2005 VA examination have 
noted GAF scores ranging from  45-60; however, these GAF 
scores were assigned in contemplation of the veteran's 
overall psychiatric health not just in regards to his PTSD.  
As noted, throughout the pendency of this appeal, VA 
examination reports and VA treatment records have noted 
diagnoses of polysubstance abuse, dysthymia, a personality 
disorder, and bipolar disorder for which service connection 
is not in effect.  Notwithstanding, VA treatment records also 
do not document any circumstantial speech or panic attacks.  
Accordingly, the veteran's impairment is more consistent with 
that contemplated by a 30 percent evaluation under the 
applicable VA rating criteria.

In conclusion, the preponderance of the evidence is against 
an initial disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.  




Pes Planus

The veteran's service-connected bilateral flat feet 
disability has been rated as 30 percent disabling under 
Diagnostic Code 5276.  Diagnostic Code 5276 provides a 30 
percent rating for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6 (2007).

Upon review, the medical evidence of record does not support 
a disability rating in excess of 30 percent.  There is no 
evidence supporting a diagnosis of a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

Upon VA examination in January 2004, the veteran presented 
with subjective complaints of  pain, weakness, swelling, and 
stiffness.  Although he had been provided orthotics, he did 
not present to the examination with them.  His pes planus had 
not required any surgery or prescribed bed rest and he had 
not lost any time off work due to his foot disability.  His 
bilateral foot disability resulted in difficulty standing and 
walking.  Physical examination of the feet revealed evidence 
of mild flat feet deformities.  The non-weight bearing 
alignment of the Achilles tendon was good.  The weight 
bearing alignment of the Achilles tendon was fair.  The 
examiner noted that the weight bearing alignment of the 
Achilles tendon could be corrected with manipulation.  
Manipulation did produce pain.  There was no evidence of 
tenderness in the metatarsal heads, high arch, claw feet 
deformities, interdigital neuroma, hallux rigidus, pes cavus, 
hammertoe deformities, or inversion or eversion deformities.  
There was evidence of mild hallux valgus with a slight angle.  
There was no evidence of any abnormal weight bearing.  The 
associated radiographic report demonstrated very mild hallux 
valgus and early osteoarthritic changes of the first 
metatarsophalangeal joint in the right foot.  In the left 
foot, there was a slightly prominent hallux valgus with 
bunion and generalized osteopenia.  Neither foot exhibited 
any flattening of the longitudinal arch, suggestive of pes 
planus.  

In June 2004 the veteran was afforded an additional VA 
examination.  Physical examination revealed mild flat feet 
deformities.  The non-weight bearing alignment of the 
Achilles tendon was good.  The weight bearing alignment of 
the Achilles tendon was fair.  There was evidence of 
tenderness, high arch or claw foot deformities, interdigital 
neuroma, hallux rigidus, pes cavus, edema or disturbed 
circulation, hammertoe deformities, or inversion or eversion 
deformities.  The veteran required the use of shoe inserts 
and orthotics to correct his problems.  There were no signs 
of abnormal weight bearing.  

The aforementioned findings do not demonstrate marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation.  Accordingly, a disability 
rating in excess of 30 percent for bilateral pes planus is 
not warranted.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for his 
PTSD and pes planus disabilities and the manifestations of 
these disabilities are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.

Entitlement to a disability rating in excess of 30 percent 
bilateral pes planus is denied.


REMAND

The veteran has raised various theories of entitlement, in an 
attempt to substantiate his claim of entitlement to service 
connection for a lumbar spine disorder.  The veteran 
initially alleged that service connection was warranted for 
his current lumbar spine disorder on a direct basis, as due 
to an in-service head injury.  The Board acknowledges that 
during his period of service the veteran sustained a head 
injury, for which service connection was awarded on a direct 
basis for migraines and a scar.  The veteran has also argued 
that service connection is warranted for his current lumbar 
spine disorder, as secondary to his service-connected right 
ankle and pes planus disabilities.  The Board finds that a 
remand is necessary in order to secure an orthopedic opinion 
as to the relationship, if any, between any current lumbar 
spine disorder, and the veteran's in-service head injury 
and/or his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an orthopedic examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should review the 
claims folder, including the records 
during and after service, and provide 
opinions concerning the nature and 
etiology of any current lumbar spine 
disorder.  The examiner should be asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently exhibits a lumbar spine disorder 
that is caused or worsened by in his in-
service head injury and/or his service-
connected right ankle and pes planus 
disabilities.  The report of examination 
should include a complete rationale for 
all opinions rendered. 

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


